Order filed March 14, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-01029-CV
                                  ____________

  IN THE MATTER OF THE MARRIAGE OF SAMIA MOHAMED AND
                        RAZEK AHMED


                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 94133-F

                                   ORDER

      The clerk’s record was filed January 2, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain records and/ or letters reviewed by the trial
court and submitted to the District Clerk's office along with a copy of the trial
court's December 19, 2018 letter ruling.

      The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before March 29, 2019, containing the records and/ or letters reviewed
by the trial court and submitted to the District Clerk's office along with a copy of
the trial court's December 19, 2018 letter ruling .

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM